Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s amendments and remarks filed 12/21/21 are acknowledged.

2.   Applicant is reminded of the election of the species allogenic hADSCs and the carrier PLGA.

3.   Claim 19 stands withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected species or inventions.

Claims 1, 12-18, 20-22, 25-27, 29-32, and 35 are under examination.

4.   In view of Applicant’s amendments the previous objection to the specification has been withdrawn.

5.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.   Claims 1, 12-18, 20-22, 25-27, 29-32, and 35 stand rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,008,258 (IDS) in view of Panes et al. (2016, IDS), U.S. Patent No. 9,200,114, and the Background of the Specification.

As set forth previously, The ‘258 patent teaches a method of treating IBD (Crohn’s disease), said method comprising the administration of glatiramer acetate including formulations with the molar ratios of Claim 25 (see particularly column 2, lines 50-59 and Claim 1. 

	The reference differs from the claimed invention in that it does not teach the claimed method further comprising the combined administration of glatiramer acetate and allogenic human adipose-derived mesenchymal stem cells (hADSCs) nor the various limitations of the glatiramer acetate formulations and deliver methods of the claims.



Panes et al teaches a method of treating Crohn’s disease (including perianal fistulas), said method comprising the administration of hADSCs (see the entire document).

The Background of the Specification discloses that hADSCs are readily available as a waste product of liposuction, allogenic obviously being the most readily available (see, particularly page 3, first full paragraph).

It would have been prima facie obvious to one of ordinary skill in the art at the effective filing date of the application to administer the glatiramer acetate formulations of the ‘114 patent in combination with the allogenic hADSCs of Panes et al. for the treatment of IBD including Crohn’s disease and perianal fistulas thereof, given the teachings of the ‘258 patent that glatiramer acetate could also be administered for the treatment of IBD including Crohn’s disease.  The combination would have been expected to provide a more effective treatment than the administration of the reagents alone with fewer possible side effects as combination treatments routinely use lesser amounts of each reagent.  Further, the combining of known equivalents, in this case therapeutic agents for the treatment of the IBD Crohn’s disease, for the same purpose, has long been held obvious, see In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069 (CCPA 1980) and MPEP 2144.06.  Sound scientific reasoning would lead the ordinarily skilled artisan to have a reasonable expectation of success in creating an even more efficient treatment for IBD than would be provided by the administration of the reagents alone.  Claims 21 and 22 are included in the rejection because they simply recite hADSC cell surface markers.

Applicant’s arguments, filed 12/21/21 have been fully considered but are not found persuasive.  Applicant begins by arguing against the references individually.

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant follows with a review of the specification.

Said review is noted but it does not comprise an argument.

Applicant argues:
“There is nothing in any of the cited references, alone or in combination, that would suggest the synergistic and beneficial effect obtained by the claimed combination.”

Applicant has demonstrated no “synergistic effect” nor how to achieve one.  Accordingly, the skilled artisan might conclude any combination of GA depot and hADSCs would result in the “synergistic effect” of the claims. 

Applicant concludes by citing no less that eight pieces of caselaw.

In response, it is noted that none of cites require a finding on non-obviousness.  At best, they suggest that synergy or unexpected results may support a case of non-obviousness.

7.   The following rejections were necessitated by Applicant’s amendment.

8.   The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.   Claims 1, 12-18, 20-22, 25-27, 29-32, and 35 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Specifically:
A) Claim 1 recites a method comprising:
“…a synergistic combination of…wherein the combination provides a synergistic effect on clinical manifestations of inflammatory bowel disease” 
said “synergistic combination” nor “synergistic effect”, however, are not defined in the specification.  While “synergy” may have some vague, but undefined, definition in the art, the specification discloses no guidance as to what result would be considered synergistic and what would not.  Accordingly, the metes and bounds of the claims cannot be determined.

10.  The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.  Claims 1, 12-18, 20-22, 25-27, 29-32, and 35 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

Regarding Claim 1, which now recites:
“…a synergistic combination of: (i) a pharmaceutical composition comprising glatiramer acetate, the pharmaceutical composition being in a sustained release depot form[[,]]; and (ii) administering human adipose-derived stem cells (hADSCs), wherein the combination provides a synergistic effect on clinical manifestations of inflammatory bowel disease”,
the specification provides insufficient enablement for these new “synergy” limitations.  What is disclosed therein is merely a reduction of a few symptoms in a single, artificial animal model of IBD.  Of note are first, the treatment is given at the time of disease induction and not at the time of disease.  Such is clearly not representative of the treatment of actual IBDs, particularly in humans.  Second, the specification fails to even disclose whether of not the results described therein are scientifically significant, much less “synergistic”.  More importantly, the specification fails to disclose any parameters of treatment of actual IBD that might result in “a synergistic effect” on real disease.  Indeed, the specification discloses essentially no actual guidance whatsoever towards this particular type of result.

	At page 12 the specification discloses a thousand-fold range of hADSC dosages to be used “per one administration”.  Such is not actual guidance as to a dosage capable of inducing “a synergistic effect”, nor does the specification disclose how many “administrations” would be required.  At page 14 the specification discloses a GA dosage, “…suitable…but not limited to…” 20-750 mg per dosage, i.e., no real range at all.  Obviously, such is not actual guidance as to a dosage capable of inducing “a synergistic effect”, nor does the specification disclose how many “dosages” would be required.

	And the skilled artisan at the time of filing would have known that vastly different IBDs, including “Crohn's disease, ulcerative colitis, granulomatous colitis, lymphocyte colitis, collagenous colitis, diversion colitis and coeliac disease” of Claim 30 would each require a different treatment plan.  But no guidance whatsoever is offered therefor.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

	In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the quantity of experimentation necessary, and the lack of sufficient guidance in the specification, it would take undue trials and errors to practice the claimed method.

12.  Claims 1, 12-18, 20-22, 25-27, 29-32, and 35 are rejected under 35 U.S.C. § 112(a) as the specification does not contain a written description of the claimed invention, in that the disclosure does not reasonably convey to one skilled in the relevant art that the inventor(s) had possession of the claimed invention at the time the application was filed.  This is a written description rejection for the introduction of NEW MATTER into the claims.

The specification and the claims as originally filed do not provide support for:
Regarding the amendments to independent Claim 1:
“…a synergistic combination of…wherein the combination provides a synergistic effect on clinical manifestations of inflammatory bowel disease”.	

	Applicant page 4, lines 10-12 in the specification in support.  

	Clearly said cite is insufficient to support the new limitations.  First, the cite refers only the use of GA depot in a single experimental mouse model of IBD and not generic IBD including human IBD as claimed.  Second, the model referred to comprised only the treatment of the experimental mice before the onset of symptoms and not the generic treatment of actual disease as claimed.

13.  No claim is allowed.

14.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






G.R. Ewoldt, Ph.D., 1/19/22
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644